Citation Nr: 1723001	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date prior to January 17, 2008 for service connection for coronary bypass surgery/ischemic heart disease.

2.  Entitlement to a rating for diabetes mellitus type II (DM) with bilateral nuclear sclerotic cataracts and retinopathy, and hypertension, in excess of 20 percent disabling prior to February 7, 2013, and 40 percent from that date.

3.  Entitlement to a rating for peripheral neuropathy of the right upper extremity, in excess of 10 percent prior to February 7, 2013, and in excess of 20 percent from that date.

4.  Entitlement to a rating for peripheral neuropathy of the left upper extremity, in excess of 10 percent prior to February 7, 2013, and in excess of 20 percent from that date.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a rating in excess of 10 percent for favorable ankylosis left index finger, residual of gunshot wound, with arthritis left hand.

8.  Entitlement to a compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.

During the course of the claim, higher ratings for DM and peripheral neuropathy of the upper extremities were assigned.  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matters of higher ratings remain in appellate status.  

The higher rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An effective date of January 17, 2008 was assigned for service connection for ischemic heart disability; there is no claim of service connection for ischemic heart disease before that date.  

2.  A December 2009 rating decision granted service connection for coronary bypass surgery with an evaluation of 100 percent effective January 17, 2008, and an evaluation of 60 percent from April 1, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to January 17, 2008, for the award of service connection for coronary bypass surgery (ischemic heart disease), have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.158, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Effective Date

The Veteran contends that he is entitled to an effective date prior to January 17, 2008, for the grant of service connection for ischemic heart disease because a claim was filed in October 2002.  However, the Board has reviewed the October 2002 correspondence from the Veteran and he limited his claim of service connection for residuals of herbicides to DM.  The January 17, 2008 document also does not make mention of a claim of service connection for ischemic heart disease.  Rather, a later correspondence from the Veteran received on October 20, 2008, mentions the ischemic heart disability.  In any event, the RO assigned January 17, 2008 as the effective date of service connection and the claim is for an effective date earlier than January 17, 2008.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.400 (a)(2), if a claim is received within one year of separation, the effective date will be the day after separation or the date entitlement arose.

During the pendency of this claim, existing regulations provided that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease was added to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure on August 31, 2010.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

There are exceptions to this rule, however, which allow for retroactive payments; and VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1)-(2).

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816 (b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id. 

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1)or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In this case, as the Veteran served in Vietnam and has a diagnosis of ischemic heart disease, so he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that an effective date prior to January 17, 2008, for the award of service connection for coronary bypass surgery/ischemic heart disease is not warranted.

VA received the Veteran's initial claim for service connection for a heart condition on October 20, 2008, but as noted, the RO accepted earlier January 17, 2008 correspondence as the date of claim.  Although the Veteran was diagnosed with heart disease prior to January 17, 2008, no claim, formal or informal, for service connection for such disability was submitted prior to that date.

In sum, the Veteran was not denied compensation for ischemic heart disease between September 25, 1985, and May 3, 1989; a claim for service connection was not pending before VA on May 3, 1989; and his initial claim was not received within one year from the date of the Veteran's separation from service.  Thus, the effective date shall be the later of the date such claim for service connection was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816 (2).  The later date in this case is the date of claim.  

The Veteran never filed a claim of entitlement to service connection for ischemic heart disease or a claim that can be reasonably construed as a claim for service connection for ischemic heart disease prior to January 17, 2008.  The Board recognizes that the Veteran had ischemic heart disease prior to that date; however, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

While the Board acknowledges the Veteran's belief that an earlier effective date is warranted, the Board is precluded by statute and regulation from assigning an effective date prior to January 17, 2008, for the grant of service connection for coronary bypass surgery/ischemic heart disease.  

In sum, the preponderance of the evidence is against entitlement to an effective date prior to January 17, 2008, for the grant of service connection for coronary bypass surgery/ischemic heart disease; and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an earlier effective date prior to January 17, 2008 for service connection for coronary bypass surgery/ischemic heart disease is denied.


REMAND

At his Board hearing, the Veteran and his representative indicated that the Veteran's service-connected disabilities had increased in severity and that he was willing to report for a new VA examination.  In addition, with regard to DM, the Veteran indicated that he experienced restriction in his activities dating back to 2002.  With regard to ED, the Veteran stated that he does in fact have physical deformity of the penis.  With regard to his left index finger and arthritis of the left hand, the Veteran asserted that he has not only ankylosis, but pain, and the most recent examination failed to identify that pain so it did not reflect his level of disability.  In light of the foregoing, the Veteran should be reexamined by VA.

In addition, the Veteran receives treatment at the Atlanta VA medical center so those updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from the Atlanta VA medical center with respect to the disabilities on appeal.

2.  Schedule the Veteran for VA examinations to determine the nature and extent of his service-connected DM to include an evaluation of the complications including bilateral nuclear sclerotic cataracts and retinopathy, and hypertension; peripheral neuropathy in both upper and lower extremities; left index finger, residual of gunshot wound, with arthritis left hand; and ED.  

The examiner(s) should review the record prior to examinations.  The examinations should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

With regard to DM, the examiner should indicate when the DM resulted in restriction of activities for the Veteran.  

With regard to DM, the bilateral nuclear sclerotic cataracts and retinopathy, and hypertension should also be evaluated.  

With regard to the left index finger, residual of gunshot wound, with arthritis left hand, the examiner should assess the Veteran's pain level, should indicate if the Veteran's left index finger impairment is the equivalent of an amputation and at what level, and should indicate the manifestations of any associated left hand arthritis.

With regard to ED, the examiner should address whether the Veteran has penile deformity as well as impotence.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


